Order entered February 12, 2013




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-12-00380-CV

                             IN THE INTEREST OF C.M., A CHILD

                        On Appeal from the 303rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-09-12986

                                               ORDER
        The clerk’s record as been filed in this appeal.            It contains appellant’s affidavit of

indigence and no contest was filed.          The final decree of divorce reflects the hearing was

recorded. This court previously ordered court reporter Donna Kindle to file either the reporter’s

record, but Ms. Kindle has neither filed the record nor communicated with the Court regarding

the status of the record.

        Accordingly, the Court ORDERS Donna Kindle, official court reporter of the 303rd

Judicial District Court, to file the reporter’s record in this appeal by FEBRUARY 28, 2013.

Because the record is already ten months overdue, no extensions will be granted. If Donna

Kindle does not file the reporter’s record by the date specified, the Court will order that she not

sit as a court reporter until the record is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dennise Garcia, Presiding Judge, 303rd Judicial District Court, and to Donna Kindle,

official court reporter, 303rd Judicial District Court.

       We DIRECT the Clerk to send copies of the order, by first-class mail, to:


Gwendolyn Marez                                           Martin Marez
2602 Childs Street                                        3325 Coronet
Dallas, TX 75203                                          Dallas, Texas 75212



                                                          /s/   DAVID LEWIS
                                                                JUSTICE